DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 10-13, 18-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 6, none of the prior art fairly teaches or suggest a method of sequestering carbon dioxide from a cement and production facility comprising i) treating flue gas comprising carbon dioxide from a cement manufacturing process of the cement production facility to render the carbon dioxide transportable, wherein the flue gas comprises flue gas from a preheater exhaust gas at a discharge of an exhaust fan; ii) transporting the carbon dioxide to a concrete production facility; and iii) treating a cement binder mix at the concrete production facility with the carbon dioxide to sequester the carbon dioxide in a concrete product, wherein the cement binder mix comprises cement produced at the cement production facility. The prior art teaches similar methods (see Joensson et al. US 2014/0208782). However, there is no suggestion or motivation available to modify the prior art to arrive at the instantly claimed invention. As such independent claim 6 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 23, none of the prior art fairly teaches or suggest a method of sequestering carbon dioxide from a cement and production facility comprising i) treating flue gas comprising carbon dioxide from a cement manufacturing 
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734